DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROLLING THE EXPOSURE OF A PHOTOELECTRIC CONVERSION DEVICE USING STACKED SUBSTRATES.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,165,976 in view of Takahashi (US 2018/0227514 A1). 

Regarding claim 1, claim 1 of ‘976 teaches all the limitations of instant claim 1 except that the mask circuits (selection circuits) are not connected to any of the plurality of first signal lines.  However, the examiner maintains that it was well known in the art to provide this, as taught by Takahashi. 
In a similar field of endeavor, Takahashi discloses the processing circuit includes a plurality of transmission lines (611, 612; fig. 6), and a plurality of mask circuits (72) each connected to the plurality of transmission lines and a corresponding second signal line of the plurality of second signal lines (Lines containing the signal SHTPULSE; fig. 6), and not connected to any of the plurality of first signal lines (SEL signals are not exposure control signals and are therefore independent from the exposure control circuitry 21; [0105]).
Claim 1 of ‘976 teaches a mask circuit connected to a plurality of transmission lines and a second signal line.  Takahashi teaches a mask circuit connected to a plurality of transmissions lines and a second signal line but not a first signal line.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘976 by applying the technique of not having the mask circuit connected to the SEL line to achieve the predictable result of not having the SEL signal control exposure.

Regarding claim 24, claim 1 of ‘976 and Takahashi, the combination, discloses everything claimed as applied above (see claim 1), however, the combination, fails to explicitly disclose what signals are held on the transmission lines.  However, the examiner maintains that it was well known in the art to provide this, as taught by Takahashi. 
In a similar field of endeavor Takahashi discloses, wherein the plurality of transmission lines (611, 612; fig. 6) include a plurality of exposure time signals which provide exposure times different from each other ([0162]-[0163]).
The combination teaches selecting transmission lines to be output to pixels.  Takahashi teaches selecting transmission lines to be output to pixels in order to provide different exposure times for different parts of the image.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Takahashi to achieve the predictable result of increasing the dynamic range of the image.

		 

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,165,976 in view of Takahashi (US 2018/0227514 A1). 
Regarding claim 19, claim 1 of ‘976 and Takahashi, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 7 of ‘976 teaches all the limitations of instant claim 19. 

Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 11,165,976 in view of Takahashi (US 2018/0227514 A1). 
Regarding claim 21, claim 1 of ‘976 and Takahashi, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 6 of ‘976 teaches all the limitations of instant claim 21. 

Regarding claim 22, claims 1 and 3-6 of ‘976 and Takahashi, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 1 of ‘976 states that the first signal lines are commonly assigned to at least two blocks arranged in a row direction.  Therefore, it is inherent that the first signal line extends in the row direction.

	
	
	
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,165,976 in view of Takahashi (US 2018/0227514 A1). 
Regarding claim 23, claim 1 of ‘976 and Takahashi, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 9 of ‘976 teaches all the limitations of instant claim 23. 

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,165,976 in view of Takahashi (US 2018/0227514 A1). 
Regarding claim 25, claim 1 of ‘976 and Takahashi, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 17 of ‘976 teaches all the limitations of instant claim 25. 

	
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-18  of U.S. Patent No. 11,165,976 in view of Takahashi (US 2018/0227514 A1). 
Regarding claim 26, claims 1 and 17 of ‘976 and Takahashi, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 18 of ‘976 teaches all the limitations of instant claim 26. 
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at the very end of the claim it states that “a plurality of driving signal lines supplied to the plurality of driving signal lines”.  It is unclear what is meant by this limitation.  Specifically, it is unclear how a driving line can be supplied to itself.  In addition, it is unclear if the limitation “a plurality of driving signal lines” mentioned at the end of the claim are different or the same as the limitation “a plurality of driving signal lines” mentioned earlier in the claim in the element beginning with “wherein the processing circuit…”.  If they are meant to be the same, “the” should be used for the subsequent limitations.  If they are meant to be different, the limitation “the plurality of driving signal lines” at the end of the claim has no antecedent basis.
For the purpose of examination, the limitation “a plurality of driving signal lines supplied to the plurality of driving signal lines” at the end of the claim is interpreted as meaning that “a plurality of driving signals supplied to the plurality of driving signal lines”. 
Regarding claim 27, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).

Regarding claims 19-26 and 28-35, they depend from one of claims 1 and 27 and are therefore rejected for the same reasons as stated above (see claims 1 and 27).

Regarding claims 21 and 30, they additionally recite the limitation "the plurality of selection signal lines".  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it in unclear what these limitations are referring to since selection signal lines are not mentioned prior to these claims.  For the purpose of examination, the selection lines are assumed to mean the lines output from the mask circuits. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  Regarding claims 22 and 31, they recite that the first signal lines extend in the direction in which each of the plurality of rows extends.  However, claims 1 and 27 from which claims 22 and 31 respectively depend, already state that the first signal lines are commonly assigned to at least two blocks arranged in the row direction of the plurality of blocks.  If the first signal lines are commonly assigned to two blocks in the row direction, the first signal lines must, at least at some point, extend in the row direction.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2018/0227514 A1) in view Guezzi et al. (US 2013/0119233 A1) hereinafter referenced as Guezzi.
Regarding claim 1, Takahashi discloses 
A photoelectric conversion device (fig. 1) comprising: 
a first substrate (10) in which a plurality of blocks (11) each including a plurality of photoelectric converters (Plurality of pixels 12 each including photodiodes 31; figs. 1-2) are arranged so as to form a plurality of columns and a plurality of rows; and 
a second substrate (20) in which at least a part of a processing circuit (21 and inherent element which outputs the RST, SEL, TRG signal that is not output by the circuit 21; fig. 2) for reading out signals from the plurality of photoelectric converters of each of the plurality of blocks is arranged ([0028]), 
wherein the processing circuit is configured to drive a plurality of driving signal lines (RST, SEL TRG; [0049]; fig. 3) for driving the plurality of photoelectric converters of each of the plurality of blocks, 
the plurality of driving signal lines include a plurality of first signal lines each arranged in the first substrate (The control signal lines SEL not output by the circuit 21 as an exposure control signal; [0105];  Specifically, the SEL is not an exposure control signal and therefore is independent from the exposure control circuitry 21. These are inherently located at least in part in the first substrate since this is where the pixels are.)…and a plurality of second signal lines (Lines containing the signal SHTPULSE; fig. 6) each individually assigned to one block of the plurality of blocks (fig. 6), 
the processing circuit includes a plurality of transmission lines (611, 612; fig. 6), and a plurality of mask circuits (72) each connected to the plurality of transmission lines and a corresponding second signal line of the plurality of second signal lines (Lines containing the signal SHTPULSE; fig. 6), and not connected to any of the plurality of first signal lines (SEL signals are not exposure control signals and are therefore independent from the exposure control circuitry 21; [0105]), and 
each of the plurality of mask circuits (72) is configured to drive a corresponding second signal line (Line that is output from buffer 73 to the pixel array) of the plurality of second signal lines based on a -2-driving signal (SHTX, SHTY; fig. 6) selected from a plurality of driving signal lines supplied to the plurality of driving signal lines (fig. 6).
However, Takahashi, fails to explicitly disclose the plurality of first signal lines are commonly assigned to at least two blocks arranged in a row direction of the plurality of blocks.  However, the examiner maintains that it was well known in the art to provide this, as taught by Guezzi. 
In a similar field of endeavor, Guezzi discloses the plurality of driving signal lines (26L, 38; figs. 2, 4-5) include a plurality of first signal lines (One RS signal line 26L per row; [0048]) each arranged in the first substrate and commonly assigned to at least two blocks arranged in a row direction of the plurality of blocks (fig. 1).
Takahashi teaches providing a reset, transfer, and selection signal to a pixel.  Takahashi is silent on how the selection signal is distributed to the pixels.  Guezzi teaches a selection signal distributed by a row address line that is common for an entire row of pixels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed means of distribution of the selection signal of Takahashi with a means which provides the same selection signal to an entire row of pixels to achieve the predictable result of reading pixels row-by-row.

Regarding claim 21, Takahashi and Guezzi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Takahashi discloses, wherein the plurality of transmission lines (611, 612; fig. 6) extend in a direction (horizontally) in which each of the plurality of rows extends (fig. 6), and
the plurality of selection signal lines (Output lines from buffer 73; fig. 6) extend in a direction (vertically) in which each of the plurality of columns extends (fig. 6). 

Regarding claim 22, Takahashi and Guezzi, the combination, discloses everything claimed as applied above (see claim 21), however, Takahashi, fails to explicitly disclose the direction of the row select line.  However, the examiner maintains that it was well known in the art to provide this, as taught by Guezzi. 
In a similar field of endeavor, Guezzi discloses wherein plurality of first signal lines (26L; figs. 1-2, 4) extend in the direction in which each of the plurality of rows extends.
Takahashi teaches providing a reset, transfer, and selection signal to a pixel.  Takahashi is silent on how the selection signal is distributed to the pixels.  Guezzi teaches a selection signal distributed by a row address line that is common for an entire row of pixels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed means of distribution of the selection signal of Takahashi with a means which provides the same selection signal to an entire row of pixels to achieve the predictable result of reading pixels row-by-row.

Regarding claim 23, Takahashi and Guezzi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Takahashi discloses, wherein
the plurality of blocks each include a plurality of unit circuits (12; fig. 2), and each unit circuit includes a photoelectric converter (31), a charge-voltage converter (36; fig. 2), and a transfer unit (32; fig. 2) configured to transfer charges from the photoelectric converter to the charge-voltage converter, and
each of the second signal lines includes a transfer signal line configured to drive the transfer unit ([0105]; The exposure control circuits 21 drive one of the exposure control signals including transfer transistor, reset transistor and OFG transistor.). 

Regarding claim 24, Takahashi and Guezzi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Takahashi discloses, wherein the plurality of transmission lines (611, 612; fig. 6) include a plurality of exposure time signals which provide exposure times different from each other ([0162]-[0163]). 


Regarding claim 25, Takahashi and Guezzi, the combination, discloses everything claimed as applied above (see claim 1), in addition, Takahashi discloses, An image sensing system (fig. 8; [0205]), comprising:
a photoelectric conversion device defined in claim 1 (102; [0205]); and
a processor (103; fig. 8) configured to process a signal output from the photoelectric conversion device. 

	
Regarding claim 26, Takahashi and Guezzi, the combination, discloses everything claimed as applied above (see claim 25), in addition, Takahashi discloses, A moving body (vehicle; [0198]), comprising:
an image sensing system defined in claim 25 (fig. 8); and
an integrated circuit configured to process a signal output from the image sensing system (Inherently present in order to provide automatic stop features or other safety driving features based on the output of the image sensing system; [0198]). 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/15/2022